DETAILED ACTION
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on October 06, 2020 has been entered.

Status of Claims
Claims 1, 4, 8, 10, 13, 17, 19-21 and 24-35 are pending.  Claims 1 and 13 have been amended; new claims 29-35 have been added; claims 26-27 have been withdrawn; claims 11-12 have been cancelled; and claims 2-3, 5-7, 9, 14-16, 18 and 22-23 were previously cancelled.  Claims 1, 4, 8, 10, 13, 17, 19-21, 24-25 and 28-35 are currently under consideration.  This Office Action is in response to the request for continued examination filed on October 06, 2020.  The present application is being examined under the pre-AIA  first to invent provisions.
Status of Office Action: Non-Final.

Status of Withdrawn Claim Rejections
The rejection of claims 1, 4, 8, 10, 17 and 19-21 under 35 U.S.C. § 103 (a) over MÜLLER (GB 2417683; Pub. Mar. 3, 2006) in view of JENKINS (US 2005/0175577 A1) (at pp. 3-5 of the 04/06/2020 Office action), is withdrawn in light of applicant’s 10/06/2020 amendments, in particular, the amendment to independent claim 1
The rejection of claims 1, 4, 8, 10, 17, 19-21 and 24 under 35 U.S.C. § 103 (a) over MÜLLER in view of JENKINS, LU (US 2010/0260866 A1) or WANG (US 2006/0075930 A1) (at pp. 5-8 of the 04/06/2020 Office action), is withdrawn in light of applicant’s 10/06/2020 amendments.
The rejection of claims 1, 4, 8, 10-13, 17, 19-21 and 24 under 35 U.S.C. § 103 (a) over MÜLLER in view of JENKINS and GIOVANNIELLO (US 5,463,098) (at p. 8 of the 04/06/2020 Office action), is maintained in modified form, in light of applicant’s 10/06/2020 amendments which cancel claims 11-12, and add new claims 29-34.  Applicant’s 10/06/2020 arguments with respect are acknowledged, and have been previously addressed.
The rejection of claims 1, 4, 8, 10, 17, 19-21, 24 and 25 under 35 U.S.C. § 103 (a) over MÜLLER in view of JENKINS and HORINO (US 2002/0031534 A1) (at p. 9 of the 04/06/2020 Office action), is withdrawn in light of applicant’s 10/06/2020 amendments.
The rejection of claims 1, 4, 8, 10, 17, 19-21, 24 and 28 under 35 U.S.C. § 103 (a) over MÜLLER in view of JENKINS and LEMOINE (US 2005/0163737 A1) (at pp. 9-11 of the 04/06/2020 Office action), is withdrawn in light of applicant’s 10/06/2020 amendments.

Claim Rejections – pre-AIA  35 USC § 112
The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 and 29-30 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 8 is drawn to:

which is indefinite because the recitation, “in which the expanded amorphous milled perlite particles constitute the sole perspiration reducing agent in the composition,” renders the metes and bounds of the claim unclear because claim 1, from which claim 8 depends, requires “at least one antiperspirant salt or complex is chosen from aluminum salts of complexes and/or zirconium salts or complexes,” which appears to be a “perspiration reducing agent” besides the “expanded amorphous milled perlite particles.”
B.	Claim 29 is drawn to:
29. ([...]) The method according to Claim l, 'wherein the at least one antiperspirant salt or complex is chosen from aluminium chlorohydrex, the aluminium chlorohydrex polyethylene glycol complex, the aluminium chlorohydrex propylene glycol complex, aluminium dichlorohydrate, the aluminium dichlorohydrex 5 polyethylene glycol complex, the aluminium dichlorohydrex propylene glycol complex, aluminium sesquichlorohydrate, the aluminium sesquichlorohydrex polyethylene glycol complex, the aluminium sesquichlorohydrex propylene glycol complex, and 10 aluminium sulphate buffered with sodium aluminium lactate.
which is indefinite in the recitations, “the aluminium chlorohydrex polyethylene glycol complex,” “the aluminium chlorohydrex propylene glycol complex,” “the aluminium sesquichlorohydrex polyethylene glycol complex,” and “the aluminium sesquichlorohydrex propylene glycol complex.”  There is insufficient antecedent basis for this limitation in the claim as no “aluminium chlorohydrex polyethylene glycol complex,” “aluminium chlorohydrex propylene glycol complex,” “aluminium sesquichlorohydrex polyethylene glycol complex,” and “aluminium sesquichlorohydrex propylene glycol complex” are recited in claim 1 from which claim 29 depends.  See MPEP § 2173.05(e).  
C.	Claim 30 is drawn to:
30. ([...]) The method according to Claim 1, wherein the at least one antiperspirant salt or complex is chosen from aluminium zirconium salts, mention may in particular be made of aluminum zirconium octachlorohydrate, aluminum zirconium pentachloro-15 hydrate, alurninjum zirconium tetrachlorohydrate and aluminium zirconiurn trichlorohydrate.
wherein the phrase “mention may in particular be made of” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)..
Further clarification is required.

Claim Rejections – pre-AIA  35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. § 103(a).
Claims 1, 4, 8, 10, 13, 17, 19-21, 24 and 29-24 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over MÜLLER (GB 2 417 681 A, Publ. Mar. 08, 2006; hereinafter, “Müller”; of record), in view of JENKINS (US 2005/0175577 A1, Publ. Aug. 11, 2005; hereinafter, “Jenkins”; of record) and GIOVANNIELLO (US 5,463,098, Issued, Otc. 31, 1995; hereinafter, “Giovanniello”; of record).
Müller is directed to:
Abstract Title: Cosmetic comprising non-UV absorbing micronised particles for enhancing UV absorbers.
The invention relates to the finding that micronised insoluble or sparingly soluble organic or inorganic compounds dispersed in either the oil phase or water phase of a cosmetic or dermatological composition can enhance the effects of UV filtering compound. Preferably the micronised substance is bifringent having an average refraction index of n=1 to 2.5 and Δn=0.0001 to 0.8n.
Müller, title & abstract.  In this regard, teaches “preferred inorganic micronized insoluble substances” (Müller, p. 10, ln. 20 to p. 17, ln. 19), inter alia, perlite:
-	Perlite:
Perlite of rhyolitic composition is a natural, volcanic glass that is usually black or gray, but sometimes brownish red. It has curved shrinkage cracks and therefore breaks up into spheroidal granules. It is usually produced by rapid cooling of rhyolitic melts (rhyolite being the volcanic equivalent of granite). Being a volcanic glass, perlite contains few crystals and only a small amount of water (2 - 6 % combined water).  Naturally-occurring glasses containing 3- 8 % water are known as pitchstone (hydrated glass).
(Müller, p. 16, ln. 29 to p. 17, ln. 2), wherein the “micronized particles have an average particle size from 0.02-10 μm.
The micronised particles so obtained usually have an average particle size from 0.02 to 10 micrometer, preferably from 0.03 to 5 micrometer and more especially from 0.05 to 3 micrometer.
(Müller, p. 20, ln. 1-3).  Also, Müller discloses suitable cosmetic or pharmaceutical preparations (Müller, p. 43, ln. 4), inter alia, “antiperspirants, e.g. antiperspirant sticks, creams or roll-ons” (Müller, p. 42, ln. 12); and further, in this regard, Müller teaches an exemplary “Stick products” formulation:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Müller, p. 51, Table, “Stick products.”
Regarding independent claim 1 and the requirements:
l.  ([...]) A cosmetic method for reducing human perspiration and, optionally, human body odours, on skin which comprises applying, to a surface of human skin in need thereof, an antiperspirant composition comprising an effective amount of expanded amorphous milled perlite particles having a particle size defined by a median diameter D50 ranging from 0.5 to 50 μm; at least one antiperspirant salt or complex is chosen from aluminum salts of complexes and/or zirconium salts or complexes; and in a cosmetically acceptable carrier and wherein the composition is in the form of a stick or is applied to the skin using an aerosol device, a pump dispenser or roll-on applicator, or in the form of a loose or compacted powder or packaged in a device fitted with a perforated wall,
and then permitting said composition to dry on said surface or when applied as a loose or compacted powder, said loose or compacted powder thereby the expanded amorphous milled perlite particles are available for reducing the human perspiration.
Müller clearly teaches a “Stick products” formulation (Müller, p. 51, Table) relating to the composition of the instant method, whereby it is noted:
a “Dispersion of insoluble, micronized and birefingent particles according to the invention 0.1% - 20% particles” (Müller, p. 51, Table, “Stick products”) include “Perlite” as a “preferred inorganic micronized insoluble substances” (Müller, p. 10, ln. 20 & p. 16, ln. 29 to p. 17, ln. 2), which “usually have an average particle size from 0.02 to 10 micrometer” (Müller, p. 20, ln. 1-3) (see MPEP § 2123 [R-5] regarding the obviousness of rearranging a reference according to the teachings of that same reference), which relates to the requirements of:
claim 1 for “an effective amount of expanded amorphous milled perlite particles having a particle size defined by a median diameter D50 ranging from 0.5 to 50 μm,” but for being “expanded amorphous,”
as well as claims 19-20 for:
19. [...]) The method according to Claim 1, wherein the expanded amorphous milled perlite particles have a particle size defined by a median diameter D50 ranging from 0.5 to 40 pm.
20. ([...]) The method according to Claim l, wherein the amount of the expanded amorphous milled perlite particles used is from 5% to 60%, by weight of the total weight of the composition.
(see par. [0082] of the instant published application US 2014/0193470 A1 describing “[t]he amount of particles of expanded amorphous mineral used according to the invention may advantageously represent from 1% to 100%, and in particular from 5% to 60%, by weight, of the total weight of the composition” relating to an “effective amount”; see also MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges);
“Waxes,” “Natural and silicone oils,” “Lanoline derivatives,” “Esters of lanolin,” “Acetylated lanolin,” “Lanolin oil,” “Colorants and pigments,” “Antioxidants,” “Perfume oils,” “Preservatives” and “UV-absorber” (Müller, p. 51, Table, “Stick products”) are encompassed by the broadest reasonable interpretation of “a cosmetically acceptable carrier” of claim 1; and
“Stick products” (Müller, p. 51, Table, “Stick products”) meets the requirement of: 
claim 1 for “the form of a stick,” and
claim 24 for:
24. ([...]) The method according to Claim 1, wherein the composition is in the form of a stick or is applied to the skin using an aerosol device, a pump dispenser or roll-on applicator.
wherein Müller disclosure of “Stick products” formulation (Müller, p. 51, Table), e.g., “antiperspirants, e.g. antiperspirant sticks, creams or roll-ons” (Müller, p. 42, ln. 12) reasonably provides for the application of an antiperspirant compositions to the human skin, for example, the underarm area, as is conventional for such compositions, thereby relating to the active step requirements of claims 1 and 21 for: 
“applying to a surface of human skin in need thereof” as well as for “permitting said composition to dry on said surface” (claim 1), and
21. ([...]) The method according to Claim 1, which comprises applying said composition containing said expanded amorphous milled perlite particles to skin on underarms of the human.
(further regarding the limitation of permitting the composition to dry on the skin surface or allowing it to be available for reducing perspiration, it is noted that (1) Müller teaches powder forms for the compositions (Müller, p. 28, ln. 30-32; p. 34, ln. 30-32; p. 42, ln. 28-29; p. 43, ln. 26-34), and teaches application to human skin (e.g., Müller, p. 20, ln. 5-7; p. 42, ln. 17 to p. 43, ln. 4; p. 53, ln. 1-2), whereby once applied to human skin, the compositions are considered to be available for reducing human perspiration; and (2) application to human skin of any non-powder deodorant/antiperspirant is considered to meet on “permitting said composition to dry” because deodorants and/or antiperspirants are typically applied and left on the skin (typically the underarm areas), and any volatile components would evaporate over time due to body heat, necessarily resulting in drying of the composition on the skin, which occurs as a matter of routine use of deodorants and/or antiperspirants by anyone using these products).
However, it is noted that:
(i)	although Müller teaches “Perlite” (Müller, p. 16, ln. 29 to p. 17, ln. 2), Müller DOES NOT EXPRESSLY TEACH perlite that is “expanded” as required by claims 1, 4, 8, 19-21 and 25;
(ii)	Müller DOES NOT EXPRESSLY TEACH: 
“at least one antiperspirant salt or complex is chosen from aluminum salts of complexes and/or zirconium salts or complexes” as required by claim 1, 
as well as claims 13 and 29-34:
13. ([...]) The method according to Claim l, in which the at least one antiperspirant salt or complex chosen from aluminum halohydrates; aluminum zirconium halohydrates, and complexes of zirconium hydroxychloride and of aluminum hydroxychloride with or without an amino acid.
[...]
29. ([...]) The method according to Claim l, 'wherein the at least one antiperspirant salt or complex is chosen from aluminium chlorohydrex, the aluminium chlorohydrex polyethylene glycol complex, the aluminium chlorohydrex propylene glycol complex, aluminium dichlorohydrate, the aluminium dichlorohydrex 5 polyethylene glycol complex, the aluminium dichlorohydrex propylene glycol complex,, aluminium sesquichlorohydrate, the aluminium sesquichlorohydrex polyethylene glycol complex, the aluminium sesquichlorohydrex propylene glycol complex, and 10 aluminium sulphate buffered with sodium aluminium lactate.
30. ([...]) The method according to Claim 1, wherein the at least one antiperspirant salt or complex is chosen from aluminium zirconium salts, mention may in particular be made of aluminum zirconium octachlorohydrate, aluminum zirconium pentachloro-15 hydrate, alurninjum zirconium tetrachlorohydrate and aluminium zirconiurn trichlorohydrate.
31 ([...]) The method according to Claim 1, wherein the at least one antiperspirant salt or complex is chosen from aluminium zirconium octachlorohydrex glycine, aluminium zirconium pentachlorohydrex glycine, aluminium zirconium tetrachlorohydrex glycine and alurninium zirconium trichlorohydrex glycine complexes.
32. ([...]) The method according to Claim 1, wherein the at least one antiperspirant salt or complex comprises aluminium chlorohydrate.
33. ([...]) The method according to Claim 32, wherein the amount of the aluminium chlorohydrate is 0.5% to 25% by ,weight relative to the total weight of the composition.
34. ([...]) The method according to Claim 32, wherein the amount of the at least one antiperspirant salt or complex is 0.5% to 25% by weight relative to the total weight of the composition.
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
With regard to (i), Jenkins, for instance, is directed to:
ABSORBENT COMPOSITION WITH IMPROVED ODOR CONTROL
ABSTRACT
An absorbent composition with improved odor control and suitable for use as an animal litter, comprising an absorbent material, activated alumina, and optional additives.
Jenkins, title & abstract.  With regard to absorbent materials, Jenkins teaches:
[0032]	Absorbent Materials
[0033]	The absorbent material can be any material capable of absorbing a liquid such as animal urine.  Many liquidabsorbing materials may be used without departing from the spirit and scope of the present invention.  Illustrative absorbent materials include but are not limited to minerals, fly ash, absorbing pelletized materials, perlite, silicas, organics such as cellulosic materials, other absorbent materials and mixtures thereof.  Preferred minerals include: bentonites, zeolites, fullers earth, attapulgite, montmorillonite diatomaceous earth, opaline silica, Georgia White clay, sepiolite, calcite, dolomite, slate, pumice, tobermite, marls, attapulgite, kaolinite, halloysite, smectite, vermiculite, hectorite, Fuller's earth, fossilized plant materials, expanded perlites, gypsum and other similar minerals and mixtures thereof.
Jenkins, par. [0032]-[0033]; also Jankins, claims 2-3.  Jenkins also teaches suitable compositions (Jenkins, par. [0167]-[0172]) including pharmaceutical/agricultural and soaps/detergents:
[0171]	Pharma/ Ag-Medications, skin patches, fertilizers, herbicides, insecticides, all typically use carriers blended with actives.  Utilization of the technology described herein reduce the amount of active used (and the cost) while increasing efficacy.
[0172]	Soaps, Detergents, and other Dry Products-Most dry household products could be engineered to be lighter, stronger, longer lasting, or cheaper using the technology as discussed herein.
(Jenkins, par. [0171]-[0172]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use expanded perlite per Jenkins (Jenkins, par. [0033]) in Müller’s formulations (Müller, p. 51, Table) in the size range taught by Müller (Müller, p. 20, ln. 1-3).  One would have been motivated to do so with the expectation of providing an absorbent, odor controlling formulation (e.g., a deodorant or antiperspirant per Müller) in order to obtain the advantage of “reduc[ing] the amount of active used (and the cost) while increasing efficacy” (Jenkins, par. [0171]).
Therefore, the prior art renders (i) obvious.
With regard to (ii), Giovanniello, for instance, is directed to:
CLEAR ANTIPERSPIRANT GEL STICK AND METHOD FOR MAKING SAME
ABSTRACT
A residue free, antiperspirant gel stick composition is disclosed which comprises an antiperspirant compound which is soluble in a diol, a normally liquid, water soluble diol, a gelling agent and a zinc glycinate in amount sufficient to control the pH of the gel stick at about 4.1 to about 5.0, the glycine to zinc mole ratio of the zinc glycinate added being about 2.0/1 to about 3.0/1. The process for preparing a diol soluble antiperspirant active useful in preparing the residue free gel stick is also disclosed and comprises reacting an antiperspirant compound with a water soluble, normally liquid diol in a water solution by heating for about 1 to about 100 hours at a temperature of about 50° C. to about 110° C.; adding a zinc glycinate to the reaction mixture and removing the water to recover a powdered antiperspirant active.
Giovanniello, title & abstract.  In this regard Giovanniello teaches the use of aluminum and zirconyl halohydrates:
The antiperspirant compositions which can be utilized in the practice of this invention include aluminum halohydrates, zirconyl hydroxychlorides and complexes of aluminum halohydrates and zirconyl hydroxychlorides which may or may not contain glycine.  The preferred halohydrates are the chlorhydrates.  The preferred antiperspirant compositions are complexes of aluminum chlorhydrates and zirconyl hydroxychloride.
(Giovanniello, col. 3, ln. 32-58), as well as preparing halohydrex-glys complexes with a liquid diol:
While throughout the examples propylene glycol is used as the diol it will be appreciated by those skilled in the art that any of the class of dials, particularly glycols, can be utilized in the practice of this invention.  The antiperspirant active powder of this invention may be stored in either the dried state or as the filtered, stable dial solution.  Where the dried powder is dissolved into a diol prior to the formulation of a residue free gel stick it is preferably filtered. Filtration is essential if the solution is hazy to ensure that the product is a clear antiperspirant gel stick.
The aluminum/zirconium antiperspirant complexes can be trichlorhydrex-glys, tetrachlorhydrex-glys, pentachlorhydrex-glys or octachlorhydrex-glys.
[...]
4.  The process according to claim 1 wherein the antiperspirant compound comprises an aluminum-zirconium pentachlorhydrex-as gly or tetrachlorhydrex-gly prepared in situ by reacting a zirconyl hydroxychloride with an aluminum containing chlorhydrate antiperspirant compound in the water solution of the normally liquid diol.
[...]
21.  The process according to claim 19 wherein the antiperspirant compound is an aluminum-zirconium tetrachlorhydrex-gly.
22.  The process according to claim 19 wherein the antiperspirant compound is an aluminum-zirconium pentachlorhydrex-gly formed in situ from an aluminum chlorhydrate and a zirconyl hydroxychloride-gly.
(Giovanniello, col. 17, ln. 6-18 & Giovanniello, claims 4 and 21-22).  It is noted that “aluminum chlorhydrates” (Giovanniello, col. 3, ln. 32-58) stored as an active powder with propylene glycol (Giovanniello, col. 17, ln. 6-18) is:
“aluminum halohydrates” of claim 13,
an “aluminium chlorohydrex polyethylene glycol complex” of claim 29, and
“aluminum chlorohydrate” of claim 32-33.
It is further noted that “aluminum/zirconium antiperspirant complexes [that] can be trichlorhydrex-glys, tetrachlorhydrex-glys, pentachlorhydrex-glys or octachlorhydrex-glys” (Giovanniello, col. 17, ln. 16-18) encompass:
“aluminum zirconium halohydrates, and complexes of zirconium hydroxychloride and of aluminum hydroxychloride with or without an amino acid,” of claim 13,
“aluminium zirconium salts” of claim 30, and
“aluminium zirconium octachlorohydrex glycine” of claim 31,
Giovanniello also teaches suitable amounts of diol soluble antiperspirant active:
[...].  Concentrations of dial soluble antiperspirant active as high as 30-50 wt. % of the active in diol can be achieved.  The concentration range of active in diol can vary from about 10 to about 50 wt. %, typically about 10 to about 40 wt. %, e.g. about 20-40 wt. %.  The amount of material in the diol is a function of the diol. The preferred diol is propylene glycol (PG).
(Giovanniello, col. 4, ln. 50-55), while the antiperspirant active with propylene glycol can be 50 wt.% of an exemplary stick formulation (Giovanniello, col. 7, ln. 22-39), i.e., a constructive range of 5-25 wt.% antiperspirant of a stick composition.  See MPEP § 2123 [R-5] regarding the obviousness of rearranging a reference according to the teachings of that same reference.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include aluminum halohydrates (e.g., aluminum chlorohydrate), in the antiperspirant compositions of Müller (Müller, p. 51, Table).  One would have been motivated to do so since Giovanniello teaches that such aluminum salts are conventional, effective, and preferred antiperspirants that are known in the art and readily available (Giovanniello, abstract) in a constructive range of 5-25 wt.% antiperspirant of a stick composition (Giovanniello, col. 4, ln. 50-55 & col. 7, ln. 22-39).  With regard to amount of active, it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Therefore, the prior art renders (ii) obvious.
Thus, the prior art renders claims 1, 13, 19-21, 24 and 29-34 obvious.
Regarding claims 4 and 17 and the requirements:
4. ([...]) The method according to Claim 1, in which the expanded amorphous milled perlite particles are obtained by thermal expansion of a volcanic rock comprising from 1% to 10% by weight of water, and less than 10% by weight of crystalline rock, relative to the total weight of the composition of the rock, followed by milling.
[...]
17. ([...]) The method according to Claim 4, wherein the amount of water is from 1% to 5% by weight relative to the total weight of the corn position of the rock.
Müller teaches “Perlite” that is “a volcanic glass, perlite contains few crystals and only a small amount of water (2 - 6 % combined water)” (Müller, p. 16, ln. 29 to p. 17, ln. 2), thereby meeting the requirements of claims 4 and 17.  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.
Thus, the prior art renders claims 4 and 17 obvious.
Regarding claim 8 and the requirements:
8. ([...]) The method according to claim l, in which the expanded amorphous milled perlite particles constitute the sole perspiration reducing agent in the composition.
Müller’s formulations (Müller, p. 51, Table) per Jenkins and Müller’s formulations (Müller, p. 51, Table) feature “Dispersion of insoluble, micronized and birefingent particles according to the invention 0.1% - 20% particles” (Müller, p. 51, Table, “Stick products”), namely “Perlite” as a “preferred inorganic micronized insoluble substances” (Müller, p. 10, ln. 20 & p. 16, ln. 29 to p. 17, ln. 2), as the featured active.  Therefore, to the extent that the “at least one antiperspirant salt or complex” of claim 1 is not considered a “perspiration reducing agent,” the prior art discussed above meets the requirements of claim 8.
Thus, the prior art renders claim 8 obvious.
Regarding claim 10 and the requirements:
10 ([...]) The method according to claim 1, in which the composition also comprises at least one deodorant active agent.
Müller teaches a variety of optional deodorizing ingredients.  Müller, p. 37, ln. 1-22.
Thus, the prior art renders claims 4 and 17 obvious.
Claims 4 and 17 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over MÜLLER (GB 2 417 681 A, Publ. Mar. 08, 2006; hereinafter, “Müller”; of record), in view of JENKINS (US 2005/0175577 A1, Publ. Aug. 11, 2005; hereinafter, “Jenkins”; of record) and GIOVANNIELLO (US 5,463,098, Issued, Otc. 31, 1995; hereinafter, “Giovanniello”; of record), as applied to claims 1, 4, 8, 10, 13, 17, 19-21, 24 and 29-24, above, and further in view of LU (US 2010/0260866 A1, Publ. Oct. 14, 2010; hereinafter, “Lu”; of record) or WANG (US 2006/0075930 A1, Publ. Apr. 13, 2006, filed Sep. 28, 2004; hereinafter, “Wang”; of record).
Regarding claims 4 and 17, Müller teaches that Perlite contains few crystals and 2-6% water (Müller, p. 17, ln. 1).  Claims 4 and 17 are therefore properly rejected over Müller and Jenkins and Giovanniello above.
It is noted that the limitations in claims 4 and 17 regarding how the particles are produced are analogous to a product-by-process type claim as they relate to how the composition (used in the instantly claimed method) is produced.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Even though the claim is a method claim, the recited method is not a method of making perlite particles.  Rather, the claim is drawn to a method of using a product containing perlite particles.  Thus, the method of production of said particles is not germane to patentability of this claim.  The substance and structure of the claimed perlite particles is not affected by this limitation, which merely reflects one version of a process that could be used to make the product.  The particles could be made in other ways, thus, the limitation regarding thermal expansion followed by milling does not add patentable weight to the claim.  If the product in this claim is the same as or obvious from a product of the prior art, the claim is unpatentable.
Nonetheless, Lu and Wang are further cited in the interest of compact prosecution to establish that claims 4 and 17 merely recite the standard method for forming expanded perlite used in the art.
Lu discloses mineral-based fillers such as perlite.  Lu, title & abstract.  Lu teaches perlite, in general, identifies any naturally occurring siliceous volcanic rock that can be expanded with heat treatment. In one embodiment, perlite comprises between about 70% and about 74% silica, about 14% alumina, between about 2% and 6% water (note that this is exactly the same water content taught by Müller), and trace impurities.  Lu, par. [0018].  In one embodiment, the perlite is ore; and another embodiment, the perlite is expanded.  Lu, par. [0018].
Wang discloses micronized perlite as a filler for a variety of uses.  Wang, title & abstract.  Wang teaches that conventional processing of perlite consists of comminution of the ore (crushing and grinding), screening, thermal expansion, milling, and air size separation of the expanded material to meet the specification of the finished product.  Wang, par. [0010].  For example, perlite ore is crushed, ground, and separated to a predetermined particle size range (e.g., passing 30 mesh), then the separated material is heated in air at a temperature of 870-1100° C in an expansion furnace (cf. Neuschotz, 1947; Zoradi, 1952), where the simultaneous softening of the glass and vaporization of contained water leads to rapid expansion of glass particles to form a frothy glass material with a bulk volume up to 20 times that of the unexpanded ore. The expanded perlite is then air separated to meet the size specification of the final product.  Wang, par. [0010].  The expanded perlite product may further be milled and separated for a desired use.  Wang, par. [0010].  Expanded perlite products with controlled particle size distribution can be made by classifying commercial expanded perlite products (Palm, 2002, 2004).  Wang, par. [0010].  These products may be used in a variety of applications.  Wang, par. [0010].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention that the expanded perlite taught by Jenkins would be obtained by thermal expansion of a volcanic rock containing the recited amounts of water and crystalline rock, followed by milling (as taught by Müller) to obtain the desired particle size to meet the specifications of the finished product. In fact, this recitation is merely a statement of the definition of perlite and the conventional process of producing expanded perlite as known in the art.
Thus, the prior art renders claims 4 and 17 obvious.
Claim 25 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over MÜLLER (GB 2 417 681 A, Publ. Mar. 08, 2006; hereinafter, “Müller”; of record), in view of JENKINS (US 2005/0175577 A1, Publ. Aug. 11, 2005; hereinafter, “Jenkins”; of record) and GIOVANNIELLO (US 5,463,098, Issued, Otc. 31, 1995; hereinafter, “Giovanniello”; of record), as applied to claims 1, 4, 8, 10, 13, 17, 19-21, 24 and 29-24, above, and further in view of HORINO (US 2002/0031534 A1, Publ. Mar. 14, 2002; hereinafter, “Horino”; of record).
The teachings of Müller, Jenkins and Giovanniello, as set forth above, are hereby incorporated.  However, the Müller DOES NOT EXPRESSLY TEACH the shape of the perlite particles in order to meet the requirements of claim 25 for:
25. ([...]) The method according to Claim 1, wherein the expanded amorphous milled perlite particles have a platelet shape.
which is well within the purview of the ordinarily skilled artisan.
Horino, for instance, discloses a sebum-absorbent deodorant composition.  Horino, title & abstract; also Horino, par. [0020], [0080]-[0081] & [0090].  The compositions comprise a particulate mineral component having a most preferred particle size range that overlaps both the instantly claimed range and that of Müller.   Horino, par. [0042].  Horino teaches that the particle shape may be any of a variety of shapes, including lamellar, scale-like, plate-like, bar-like, etc., but the lamellar, scale-like, or plate-like shape is particularly preferred since it produces the same light reflection curve as that obtained on the surface of skin.  Horino, par. [0041].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use perlite particles having a platelet-like shape.  One would have been motivated to do so since Horino teaches this shape is preferred since it produces the same light reflection curve as that obtained on the surface of skin.  Therefore, one would expect a more natural appearance of the composition on the skin by using this particle shape.
Thus, the prior art renders claim 25 obvious.
Claim 28 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over MÜLLER (GB 2 417 681 A, Publ. Mar. 08, 2006; hereinafter, “Müller”; of record), in view of JENKINS (US 2005/0175577 A1, Publ. Aug. 11, 2005; hereinafter, “Jenkins”; of record) and GIOVANNIELLO (US 5,463,098, Issued, Otc. 31, 1995; hereinafter, “Giovanniello”; of record), as applied to claims 1, 4, 8, 10, 13, 17, 19-21, 24 and 29-24, above, and further in view of LEMOINE (US 2005/0163737 A1, Publ. Jul. 28, 2005; hereinafter, “Lemoine”; of record).
The teachings of Müller , Jenkins and Giovanniello, as set forth above, are hereby incorporated.  However, the references DOES NOT TEACH bentonite or hecotrite derivatives in order to meet the requirements of claim 28 for:
28. (Previously Presented) The method according to Claim l, wherein the composition further comprises at least one suspension agent chosen from the group of reaction product of bentonite with quaternary ammonium stearalkonium chloride and reaction product of hectorite with distearyldimonium chloride in an amount of 0.2% to 2% by weight relative to the total weight of the composition.
which is well within the purview of the ordinarily skilled artisan.
Lemoine, for instance, discloses deodorant compositions comprising an antiperspirant aluminum salt for treating human perspiration and under-arm odors.  Lemoine ,title & abstract.  Lemoine teaches the deodorant compositions may be in the form of wands or sticks.  Lemoine, par. [0025]; Ex.’s 5-6; Lemoine, claim 12.  Lemoine teaches the use of suspension agents in order to improve the homogeneity of the product.  Lemoine, par. [0037]-[0038].  The suspension agent(s) may be hydrophobic-modified montmorillonite clays, for example, hydrophobic-modified bentonites and hectorites; examples that may be mentioned include stearalkonium bentonite (product of reaction of bentonite and the quaternary ammonium stearalkonium chloride), such as the commercial product sold under the name Tixogel MP 250 or the product disteardimonium hectorite (product of reaction of hectorite and of distearyldimonium chloride) sold under the name Bentone 38 or Bentone Gel.  Lemoine, par. [0037]-[0038].  The at least one suspension agent is present in an amount ranging from 0.1 % to 5%, by weight and for example, from 0.2% to 2%, by weight relative to the total weight of the composition.  Lemoine, par. [0037]-[0038].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a hydrophobic-modified clay such as stearalkonium bentonite or disteardimonium hectorite in a deodorant composition.  One would have been motivated to do so since Lemoine teaches these suspension agents improve the homogeneity of the product.  Therefore if an artisan wanted to produce a more homogenous stick form deodorant, one would have been motivated to use stearalkonium bentonite or disteardimonium hectorite in the amounts taught in the prior art.
Thus, the prior art renders claim 28 obvious.
Claim 35 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over MÜLLER (GB 2 417 681 A, Publ. Mar. 08, 2006; hereinafter, “Müller”; of record), in view of JENKINS (US 2005/0175577 A1, Publ. Aug. 11, 2005; hereinafter, “Jenkins”; of record) and GIOVANNIELLO (US 5,463,098, Issued, Otc. 31, 1995; hereinafter, “Giovanniello”; of record), as applied to claims 1, 4, 8, 10, 13, 17, 19-21, 24 and 29-24, above, and further in view of HORINO (US 2002/0031534 A1, Publ. Mar. 14, 2002; hereinafter, “Horino”; of record) and LEMOINE (US 2005/0163737 A1, Publ. Jul. 28, 2005; hereinafter, “Lemoine”; of record).
The teachings of Müller, Jenkins and Giovanniello, as set forth above, are hereby incorporated.  However, to the extent that the references DO NOT TEACH the perlite particles or bentonite or hecotrite derivatives in order to meet the requirements of claim 35 for:
35. (New) The method according to C!aim 1, wherein the expanded amorphous milled perlite particles have a platelet shape and wherein the composition further comprises at least one suspension agent chosen from the group of reaction product of bentonite with quaternary ammonium stearalkonium chloride and reaction product of hectorite with distearyldimonium chloride in an amount of 0.2% to 2% by weight relative to the total weight of the composition.
each of these features would be obvious per Horino and Lenoine, as discussed above with regard to claims 25 and 28.
Thus, the prior art renders claim 35 obvious.



Conclusion
Claims 1, 4, 8, 10, 13, 17, 19-21, 24-25 and 29-35 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611